IN THE MATTER OF THE PETITION                          * In the
FOR REINSTATEMENT OF
RAYMOND JEROME VANZEGO, JR.                               Court of Appeals
TO THE BAR OF MARYLAND
                                                          of Maryland

                                                         Misc. Docket AG No. 25

                                                          September Term, 2017

                                             ORDER


         Upon consideration of the Petition for Reinstatement of Raymond Jerome Vanzego, Jr.

and the response filed thereto by Bar Counsel, in the above captioned case, it is this 16th day

of November, 2017,

         ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the petitioner, Raymond Jerome Vanzego, Jr., be, and is hereby, reinstated to

the practice of law in this State; and it is further


         ORDERED, that the Clerk of the Court shall replace the name of Raymond Jerome

Vanzego, Jr. upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

state.


                                                              /s/ Mary Ellen Barbera
                                                              Chief Judge